DETAILED ACTION
In this Office Action, amended claims 1-4, 6, 9-11, 13-18, and new claims 20-24, filed on April 27th, 2021, were evaluated. Claims 5, 7-8, and 12 were cancelled by amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 and 10 are objected to because of the following informalities:  
Claims 9, lines 1-3 “wherein the stimulus circuit is adapted to apply the voltage across and/or the current to the first and second electrodes” should apparently read “wherein the stimulus circuit is adapted to apply the voltage across the first and second electrode and/or apply the current to the first and second electrodes” in order to be grammatically correct;
Claim 10, lines 2-3 “apply an alternating current (AC) electrical excitation as the voltage across and/or the current to the first and second electrode” should apparently read “apply an alternating current (AC) electrical excitation as the voltage across the first and second electrodes and/or as the current applied to the first and second electrode” to be grammatically correct;

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



5. 	Claim 1-4, 6, 9-11, and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “psychophysiological responsiveness” in claim 1 is used by the claims to mean “proper electrode-skin contact” (per applicant’s specification page 18, paragraph 2) while the accepted meaning is a psychophysiological state (such as stress) that is associated with an increased psychophysiological arousal. As a result, one of ordinary skill in the art would not reasonably know that the claim is directed towards a “device for assessing proper electrode-skin contact needed to determine a psychophysiological state of a subject” instead of the accepted meaning of “a device for assessing a psychophysiological state of a subject”. The term is indefinite because the specification does not clearly redefine the term. 
Similarly, the term “psychophysiological non-responsiveness” in claim 1 renders the claim indefinite. “Psychophysiological non-responsiveness” is used by the claims to mean “improper electrode-skin contact” while the accepted meaning is a psychophysiological state (such as unconsciousness, sleep, or relaxation) associated with low psychophysiological arousal. The term is indefinite because the specification does not clearly redefine the term.

Regarding claim 6, the claim limitation “over a time period that is less than 20 ms and greater than 500 ms” renders the claim indefinite. It is unclear how a time period may be simultaneously less than 20 ms and greater than 500 ms, as the two ranges are mutually exclusive. As a result, the scope of the claim is indefinite. 
For purposes of examination, the claim limitation will be read as if it were written limitation “over a time period that is less than 20 ms or greater than 500 ms”. 
Regarding claim 10, the claim limitation “wherein the stimulus circuit is adapted to apply an alternating circuit (AC) electrical excitation as the voltage and/or the current to the first and second electrodes” renders the claim indefinite. It is unclear how “an alternating current” may be a “voltage”. As a result, the scope of the claim is indefinite.
For purposes of examination, the claim will be read as if it were written “wherein the stimulus circuit is adapted to apply an alternating circuit (AC) electrical excitation as the current to the first and second electrodes”.
Regarding claim 11, the claim limitation “wherein the sensing circuit is adapted to acquire a time-variant current and/or voltage between the first and second electrode” renders the claim indefinite in scope. The sensing circuit is understood to be comprising “a series resistor connected in series to a lead coming from one of the electrodes, thereby forming a voltage divider”(page 9, paragraph 3) or a “conventional skin conductance sensor as known in the art” (page 11, paragraph 2). These components acquire whatever current or voltage is input into them. Therefore, the sensing unit as claimed will inherently acquire a time-variant current or voltage if a time-variant signal is input into 
For purposes of examination, any sensing unit which acquires a current and/or voltage between a first and second electrode, as claimed in claim 1, will be considered as reading on the claims. 
Regarding claim 13, the claim does not recite any additional structural limitations to the device of claim 1. As a result, it is unclear what further claim limitations the claim is intending to impart on the claimed limitation, rendering the scope of the claim indefinite. 
For purposes of examination, any prior art which recites “the first electrode and the second electrode” of claim 1 will also read on claim 13. 
Regarding claim 19, the claim limitation “further comprising identifying an improper contact between the first and/or second electrode and the skin when an inadequate transient response of the impedance signal is acquired” renders the claim indefinite. As stated in regard to claim 1 and 14, “physiological non-responsiveness” is being considered as equivalent to “improper electrode contact”. As a result, it is unclear what further limitation claim 19 is imparting on the claimed invention. Clarification is requested. 
Further regarding claim 19, the claim limitation “when an inadequate transient response of the impedance signal is acquired” renders the claim indefinite. The term "inadequate" is a relative term which renders the claim indefinite.  The term "inadequate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, it is unclear what characteristics the transient response must have in order for it to be determined that there is improper electrode contact.
Claims 21 and 23 similarly teach the claimed invention being adapted to “identify an improper contact between the first and/or second electrodes and the skin when an inadequate response of the 
For purposes of examination, any prior art which teaches determining between a state of physiological responsiveness and physiological non-responsiveness (as defined by the applicant), as in claim 14, 1, and 15, will also read on claim 19, 21, and 23 respectively.
Any claim listed in the preamble as being rejected which are not explicitly rejected above are rejected by virtue of their incorporation of the indefinite subject matter of an explicitly-rejected claim.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-4, 6, 9-11, 13-19, 21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 14 follows.
Regarding claim 14, the claim recites a series of steps or acts for assessing a psychophysiological responsiveness of a subject. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of identifying an electrical double-layer based on the transient behavior of an impedance signal acquired in response to an electrical stimulus and determining a state of psychophysiological responsiveness or 
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim recites the additional limitations of: providing an electrical stimulus via electrode to a skin of a subject; acquiring an impedance signal; providing information regarding the state of psychophysiological responsiveness or non-responsiveness. These limitations fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. It is well established that the mere physical or tangible nature of additional elements, such as electrodes, do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). In addition, no particular structural elements are recited as performing the “providing an electrical stimulus”, “acquiring an impedance signal”, “identifying an electrical double-layer”, and “providing information”. Furthermore, the determination of a state of psychophysiological responsiveness does not provide an improvement to the technological field, the additional limitations to the method do not effect a particular treatment or effect a particular change based on the determined state of psychophysiological responsiveness or non-responsiveness, nor does the method use a particular machine to perform the Abstract Idea. 
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, as stated, the claim recites additional steps of providing an electrical stimulus via a first and a second electrode to a skin, and acquiring an impedance signal indicative of an impedance between the first and the second electrode. The application of an electrical stimulus to a first 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
Regarding claim 1, 13, and 15, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited stimulus circuit is a generic voltage or current source configured to perform a pre-solutional method step, the sensing circuit is a generic conductance sensor known in the art (applicant specification page 11, paragraph 2) configured to preform pre-solutional data gathering, and the first and second electrode are generic electrodes configured to preform pre-solutional data gathering. Furthermore, according to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea, as in claim 15, does not integrate the Abstract Idea into a practical application.

9.	Claims 20, 22, and 24 recite claim limitations which serve to integrate the Abstract Idea into a practical application. The limitation of providing “advice on how to correct the improper contact when the improper contact is identified” effects a particular treatment or a particular change based on the determined state psychophysiological responsiveness or non-responsiveness, and thus integrates the Abstract Idea into a practical application. 

Claim Rejections - 35 USC § 103
10. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	Claims 1-4, 6, 9, 11, 13-14, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Johann (WO 2011132129 A1 – previously cited), in view of Bibian et al. (US 20110295096 A1 – previously cited), referred to hereafter as Bibian. Examiner note: page numbers in Johann refer to the page number located at the top of the page in the document, and not to the relative page number in the PDF document.
Regarding claim 1, Johann (Figure 1 and 2) discloses a skin contact detector capable of detecting a state of psychophysiological responsiveness (as defined by the applicant) comprising of a stimulus unit (9) for providing an electrical stimulus via a first (11) and a second electrode (12) to a skin (page 6, lines 
Bibian (Figure 2) discloses a method for determining a state of physiological responsiveness or non-responsiveness (as defined by the applicant) using an impedance signal (paragraph 0076). The impedance signal is calculated from a known current supplied to the electrode by a stimulus unit and the voltage values measured by the system (paragraph 0075-0076). Furthermore, Bibian teaches that the time needed to measure the voltage after a stimulus is supplied is related to the frequency at which the stimulus is supplied, and that preferably, the voltage measurement and impedance calculation is carried out on a time scale of 1 second (paragraph 0078). Therefore Bibian teaches using an impedances signal to determine a state of psychophysiological responsiveness or non-responsiveness based on a behavior of the impedance signal within a time scale of 1ms to 5s. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johann to incorporate the teaching of Bibian in order to calculate an impedance signal from a voltage signal and use the impedance signal to identify an electrical double layer in order to determine a state of psychophysiological responsiveness or non-responsiveness based on a 1 second measurement. Impedance is mathematically related to voltage, and would show the same transient behavior as the voltage signal. In addition, impedance is a more direct measurement of skin resistance, which Johann also discloses comparing in order to identify an electrical double layer (Johann Figure 3-2 and 4-2; page 9, lines 13-21; page 10, lines 3-15). Therefore, modifying Johann to acquire an impedance signal to and use the impedance signal to determine a psychophysiological responsiveness would simply constitute a simple substation of one known element for another to obtain predictable results. In addition, determining a state of psychophysiological responsiveness based on an impedance signal on a time scale of 1 second would allow the system of 
Regarding claims 2, Jones discloses (Figure 3-1) that when there is no-valid skin contact, the capacitance of the skin is very low and the transient rise time of the detected signal is lower than the transient rise time of a reference signal, leading to a determination of a state of psychophysiological non-responsiveness (page 9, lines 3-11). Therefore, Johann in view of Bibian teaches the device of claim 1, wherein an absence of an electrical double-layer is indicative of a state of psychophysiological non-responsivness of the subject.
Regarding claim 3, Jones discloses (Figure 4-1) that the capacitance of the skin and the transient response time of the signal is longer than the reference when valid skin contact is present, leading to a determination of physiological responsiveness  (page 9, lines 22-32). Therefore, Johann in view of Bibian teaches the device of claim 1, wherein the presence of an electrical double-layer is indicative of a state of psychophysiological responsiveness of the subject. 
Regarding claim 4, the applicant’s specification discloses that a voltage barrier formed by an electrical double-layer “can be seen as a voltage offset that can be detected” (page 9, paragraph 3). Johann discloses (Figure 3-2 and 4-2) that an offset between the voltage can be used to determine a state of psychophysiological responsiveness, and that in a state of psychophysiological responsiveness (Figure 4-2), the skin voltage is offset to be lower than the reference voltage, indicating the presence of a voltage barrier, as described by the applicant (page 9, lines 13-21; page 10, lines 3-15). Therefore, Johann in view of Bibian teaches of evaluating a voltage barrier indicative of an electrical double-layer based on the signal acquired in response to the electrical stimulus. 
Regarding claim 6, Johann in view of Bibian teaches the device of claim 1 wherein the analysis unit is adapted to determine the state of psychophysiological responsiveness on a timescale of 1 second 
Regarding claim 9, Johann discloses using a periodic electrical stimulus to the first and second electrode (page 6, lines 9-14). This would require having a voltage and/or current profile on which the stimulus is determined. Therefore Johann in view of Bibian teaches the device according to claim 1 wherein the stimulus unit is adapted to applpy the voltage across and/or the current to the first and second electrode based on a voltage and/or current profile.
Regarding claim 11, Johann in view of Bibian teaches all of the elements of claim 1, and therefore teaches all of the of the claim limitations of claim 11.
Regarding claim 13, Johan discloses (Figure 7) a system for assessing a psychophysiological responsiveness (as defined by the applicant) comprising a first electrode (P1) and second electrode (P2) for application to a skin of a subject (page 12, lines 7-9). Therefore, Johann in view of Bibian teaches all of the structural elements of claim 13.
Regarding claim 21, Johann in view of Bibian teaches the device of claim 1 wherein the analysis is further adapted to identify an improper contact between the first and/or second electrodes and the skin when an inadequate transient response of the impedance signal is acquired.
Claim 14 and claim 1 are related as a process and an apparatus for its practice. Furthermore, the two claims consist of the same structural elements and claim limitations. As a result, Johann in view of Bibian teaches all of the elements of claim 14, as described in regard to claim 1. 
Claim 16 consists of the same structural elements and claim limitations as claim 2. Therefore, Johann in view of Bibian teaches all of the elements of claim 16, as described in regard to claim 2. 
Claim 17 consists of the same structural elements and claim limitations as claim 3. Therefore, Johann in view of Bibian teaches all of the elements of claim 17, as described in regard to claim 3. 


Claim 19 consists of the same structural elements and claim limitations as claim 21. Therefore, Johann in view of Bibian teaches all of the elements of claim 19, as described in regard to claim 19. 
12. 	Claims 10, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Johann ((WO 2011132129 A1 – previously cited) in view of Bibian (US 20110295096 A1 – previously cited), as applied to claim 1, in view of Eagon et al. (US 20140275845 A1 – previously cited), referred to hereafter as Eagon.
Regarding claim 10, Johann in view of Bibian teaches the device according to claim 1. However, Johann in view of Bibian does not explicitly disclose the stimulus unit adapted to provide an AC electrical excitation. 
Eagon (Figure 1 and 2) discloses a device (10) for assessing a psychophysiological state of a subject, the device comprising a stimulus unit (50) for providing an electrical stimulus via a first (21i) and second (21ii) electrode to a skin of a subject (paragraph 041); a sensing unit (32) for acquiring a conductance signal indicative of an conductance between the first and second electrode in response to an electrical stimulus (paragraph 0036); an analysis unit (50) configured to processes the data captured by the sensing unit (paragraph 0022 and 0042); wherein the stimulus unit (50) comprises a voltage source for applying a voltage across the first and the second electrode and/or a current source for applying to the first and second electrode (paragraph 041); wherein the stimulus unit is adapted to provide an electrical stimulus comprising a step function from a first voltage to a second voltage (paragraph 0041). Furthermore, Eagon teaches that the electrical stimulus provides alternating current wave pules, as this can help provide lower noise in the skin conductance readings and reduce electrode polarization (paragraph 0040-0041).  Therefore, Eagon teaches a stimulus unit adapted to provide an alternating current electrical excitation. 

Claim 14 and claim 15 are related as a process and an apparatus for its practice. The two claims consist of the same structural elements and claim limitations except in the preamble, where claim 15 specifies that the claim is directed towards a non-transitory computer-readable medium comprising a program. Johann in view of Bibian teaches all of the elements of claim 14, as described in regard to related claim 1, however does not specify whether or not a computer program is used to carry out the steps of the methods. Therefore, Johann in view of Bibian teaches all of the elements of claim 15 except a “computer program” to be “carried out on a computer”.
Eagon teaches a processor in communication with the electrodes and the physiological sensing devices, wherein the processor modulates the application of an electrical excitation to a skin conductance sensing device and processes the physiological signals captured by the sensing device (paragraph 0006). Therefore, Eagon teaches a non-transitory computer-readable medium comprising a computer program that carries out the steps of obtaining a signal from an electrical stimulus. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Johann in view of Bibian to be carried out on a non-transitory computer-readable medium by a computer program, as taught in Eagon. Doing so would allow automatic sensing of psychophysiological responsiveness, and would simply constitute use of a known technique to improve similar devices in the same way.
. 
13.	Claims 20 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Johann (WO 2011132129 A1 – previously cited) in view of Bibian (US 20110295096 A1 – previously cited), as applied to claim 19 and 21 respectively, in view of Kaib et al. (US 20110288605 A1), referred to hereafter as Kaib.
Regarding claim 22, Johann in view of Bibian teaches the device according to claim 21 further comprising an output unit, wherein the output unit is coupled to a switch which controls an action based on the identified state of psychophysiological responsiveness or non-responsiveness (i.e. state of proper or improper contact), such as generating a light or an auditory signal (Johann page 13, lines 12-17). However, Johann in view of Bibian does specify recite providing information comprising advice on how to correct the improper contact when the improper contact is identified.
Kaib (Figure 4 and 6) teaches a system capable of providing information associated with an identified state of psychophysiological responsiveness or non-responsiveness (620) to a user interface (418; paragraph 104 and 106). According to Kaib, this information may include sending a message to the user interface to notify the user when a state of psychophysiological non-responsiveness is detected, and providing advice, such as requesting the user to reposition the electrode, in order to overcome a state of psychophysiological non-responsiveness (paragraph 106). Therefore, Kaib teaches a device comprising an output unit for providing information associated with an identified state of psychophysiological responsiveness or non-responsive to the subject, the information comprising providing advice on how to correct improper contact when it is identifed.

Claim 20 consists of the same structural elements and claim limitations as claim 22. Therefore, Johann in view of Bibian teaches all of the elements of claim 20, as described in regard to claim 22. 
14.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Johann (WO 2011132129 A1 – previously cited) in view of Bibian (US 20110295096 A1 – previously cited) and Eagon (US 20140275845 A1 – previously cited), as applied to claim 23 and 21 respectively, in view of Kaib et al. (US 20110288605 A1), referred to hereafter as Kaib.
Regarding claim 22, Johann in view of Bibian and Eagon teaches the device according to claim 21 further comprising an output unit, wherein the output unit is coupled to a switch which controls an action based on the identified state of psychophysiological responsiveness or non-responsiveness (i.e. state of proper or improper contact), such as generating a light or an auditory signal (Johann page 13, lines 12-17). However, Johann in view of Bibian and Eagon does specify recite providing information comprising advice on how to correct the improper contact when the improper contact is identified.
Kaib (Figure 4 and 6) teaches a system capable of providing information associated with an identified state of psychophysiological responsiveness or non-responsiveness (620) to a user interface (418; paragraph 104 and 106). According to Kaib, this information may include sending a message to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johann in view of Bibian and Eagon to include the teachings Kaib and incorporate the output circuit which providing advice on how to correct improper electrode contact when it is determined. Doing so would increase the functionality and reliability of the device of Johann in view of Bibian by allowing the device to request a user to reposition an electrode when a state of non-responsiveness is detected. Therefore, one of ordinary skill in the art would be motivated to combine Johann in view of Bibian and Eagon with Kaib, and combining Johann in view of Bibian and Eagon with Kaib would simply constitute applying a known technique to a known device ready for improvement to yield predictable results.

Response to Arguments
15. 	Applicant’s removal of the reference character “R3” found in the specification but not shown in the drawings has been acknowledged and accepted. This puts the drawing in compliance with 37 CFR 1.84(p)(5). The objection to the drawings has been withdrawn. 
16. 	Applicant’s correction to the claims in view of the claim objections has been acknowledged and accepted. All of the stated claim objections have been resolved by amendments to the claim language, or cancellation of the claims. The objection to the claims have been withdrawn.
th, 2019) with “determined state” to make the language of claim 12 consistent with the claim language of claim 1. In their argument, Applicant affirms that the state of physiological responsiveness or non-responsiveness should be properly referred to as the “determined state” in claim 12 (see page 2, paragraph 1 of Applicant’s remarks filed on April 27th, 2021). Accordingly, the position of the Examiner and the Applicant is the same. It is therefore unclear what the Applicant is disagreeing with. However, this argument is rendered moot due to the cancellation of claim 12. 
17. 	Applicant’s replacement of the generic placeholder term “unit” with the term “circuit” has been acknowledged. As pointed out by the applicant, the term “circuit” does not invoke 35 U.S.C. 112(f). As a result, the interpretation of the claims under 35 U.S.C. 112(f) has been withdrawn. 
18. 	Applicant’s arguments in regard to claim objections under 35 U.S.C. 112(b) have been considered: 
Regarding the Applicant’s first point, the Applicant argues that they do not redefine the term “psychophysiological responsiveness” to mean “proper electrode-skin contact”. Examiner respectfully disagrees with this argument. Although the Applicant has pointed to portions of the text that seems to indicate a difference between electrode-skin contact and psychophysiological responsiveness, it is still unclear how a state of psychophysiological non-responsiveness differs from an incorrect electrode contact. For example, it is unclear in the text cited by the Applicant, the text state “Should a state of non-responsiveness be detected, an advice of how to mitigate this can also be given. For example, simply moistening the area under the electrode with tap water may create a liquid medium in which the transient behavior can be expected to re-appear as well as the psychophysiological responsiveness”. It is unclear how simply moistening an area with tap water may cause a subject who is psychophysiologically non-responsive to become 
Regarding the Applicant’s second point, Applicant’s replacement of “behavior of a time scale” to “behavior over a time period” has been acknowledged. As a result, the 112(b) rejection in regards to “a transient behavior of a time scale” has been withdrawn. 
Regarding the Applicant’s third point, Applicant’s replacement of “electrical stimulus comprising a step function” with “electrical stimulus based on a step function” has been acknowledged. As a result, the 112(b) rejection in regards to “an electrical stimulus comprising a step function” has been withdrawn.
Regarding the Applicant’s fourth point, the Applicant argues with the Examiner’s assertion “sensing unit acquired a time-variant current and/or voltage” in claim 11 fails to further limit the claimed invention. Examiner respectfully disagrees with the Applicant’s arguments. The Applicant correctly points out that a sensor may be configured to provide a single value of a parameter, even though the input may be varying. However, in this argument, the Applicant is arguing that a sensor may output 
Regarding the Applicant’s fifth point, Applicant notes that claims 6, 9, 10, and 12 have been amended to overcome the identified defects. Continued rejection of claim 6 and 10 in light of the amended claim limitations are articulated in the “Claim Rejections – U.S.C. 112” section above. Claim 12 was cancelled, therefore it is unclear what amendments were made. Claim 10 continues to be rejected under 35 U.S.C. 112(b) due to its dependence on the indefinite subject matter of an independent claim.
19.	Applicant’s arguments regarding the rejection of claims 1-4, 6, 9-11, and 13-18 under 35 U.S.C. 101 have been considered: 
Regarding the Applicant’s first point, the Applicant asserts that “the human mind, per se, cannot ‘identify an electrical double-layer’ and cannot acquire the ‘transient behavior of an impedance signal in response to an electrical stimulus’”. Examiner respectfully disagrees with this assertion. According to the applicant’s disclosure “an electrical double-layer can be seen as a capacitive contribution that has an impact on a transient behavior of an impedance acquired in response to an electrical stimulus” (applicant specification page 4, paragraph 1). This capacitive contribution and impact on a transient behavior is clearly depicted in in Figures 5C-D, which depicts the presence of an electrical double-layer, when compared to Figures 5A-B, which depicts the presence of no electrical double-layer. One of ordinary skill in the art would be able to look at a graph of provided electrical stimuli and acquired skin conductance signals, as in Figure 5A-D, and identify if a profile contained a capacitive contribution that has an impact on a transient behavior (i.e. identify an electrical double-layer in their mind). Furthermore, the Examiner does not assert that a human mind, per se, can “acquire the transient behavior of an impedance signal”. Rather, the acquisition of transient behavior of an impedance signal is considered to be insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. Lastly, **
Regarding the Applicant’s second point, the Applicant argues that the “the process of applying a stimulus and acquiring the impedance signal is an integral step in the process that cannot be performed in the human mind”. The Examiner does not argue that the process of applying a stimulus and acquiring the impedance signal may be performed in the human mind, per se. Rather, the Examiner argues that the application of a stimulus and acquisition of an impedance signal is insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea, which does not serve to integrate the Abstract Idea (of identifying an electrical double-layer based on the transient behavior of an impedance signal acquired in response to an electrical stimulus and determining a state of psychophysiological responsiveness or non-responsiveness of a subject based on the identified electrical double layer) into a practical application. As a result, this argument is unpersuasive. 
Regarding the Applicant’s third point, the Applicant argues that there the determining a state of psychophysiological responsiveness based on the transient behavior of an impedance signal is not well-understood, routine or conventional. Examiner respectfully disagrees with this assertion. Johann (WO 2011132129 A1 – previously cited) teaches (Figure 3 and 4) that a skin contact detector that determines whether or not proper skin contact is established by identifying the capacitive contribution of the skin through the transient rise time of the voltage signal in response to an electrical stimulus in comparison to a reference circuit (page 9, lines 3-32). A voltage signal is mathematically related to an impedance signal. Thus, using transient behavior to identify psychophysiological responsiveness (as defined by the applicant) has been disclosed in prior art.
Regarding the Applicant’s fourth point, the amendments to claim 15 were sufficient to direct the claim towards patent eligible subject-matter (i.e. a device). However, claim 15 continues to be rejected for reciting an Abstract Idea, without significantly more.
Continued rejection of claims 1-4, 6, 9-11, 13-19, 21, and 23 are articulated in the “Claim Rejections – U.S.C. 101” section above.
20.	Applicant’s arguments regarding the rejection of claims 1-4, 6, 9, 11, 13-14, and 16-18 under 35 U.S.C. 103 over Johann (WO 2011132129) and Bibian (US 20110296096) was considered:
Regarding the Applicant’s first point, the Applicant asserts that “Johann does not determine a state of psychophysiological responsiveness based on the transient behavior of an impedance signal”, and that the Examiner is “relying on the applicant’s disclosure for disclosing that the presence of an electrical double-layer can be determined based on the transient behavior of the impedance signal”. Examiner respectfully disagrees with this assertion. Citations from the Applicant’s disclosure were included to provide clarity to the record and illustrate the similarities between Johann and the claimed invention in view of the indefiniteness of the term “psychophysiological responsiveness”, as described in the “Claim Rejections - 112(b)” section above. 
Furthermore, Applicant states “Johann merely teaches that skin contact can be determined based on the transient behavior of the impedance signal”. Thus, although Applicant disagrees with the Examiner’s interpretation of “psychophysiological responsiveness” as being analogous to “proper skin contact”, Applicant acknowledges the similarities between Johann and the claimed invention in terms of determining properties of a skin-electrode signal based on the transient behavior.  
Applicant also states that “the Examiner is relying on the applicant’s disclosure for the assertion that one of ordinary skill in the art would understand Johann’s method would identify 
Lastly, the Applicant asserts Johann’s analysis does not result in a determination of psychophysiological responsiveness or non-responsiveness of the subject. As mentioned previously, the term “psychophysiological responsiveness” is being interpreted as “proper electrode-skin contact” in light of the applicant’s disclosure. Accordingly, Examiner does not find this argument persuasive, as Johann clearly reaches determining “electrode-skin contact”. 
Regarding the Applicant’s second point, Applicant asserts that “Bibian specifically excludes the transient behavior of the impedance signal”. Applicant points to several citations within Bibian in which the method of Bibian discloses that the impedance is calculated when the signal is at a steady state. Examiner does not find this argument persuasive. Johann teaches the analysis of the analysis of the transient behavior of a signal to determine psychophysiological responsiveness or non-responsiveness, however performs this method on a voltage signal as opposed to an impedance signal (Johann page 9, line 3-32). As a result, Examiner is not relying on Bibian to teach analyzing a signal based on the transient behavior of an impedance signal; it is simply being used to illustrate that an impedance signal may be measured from a voltage signal, and that an impedance signal may be used to determine physiological responsiveness. This is made clear in the modification statement, in which the Examiner makes clear that Johann is only being modified to include the calculation of an impedance signal over a certain 
Continued rejection of claims 1-4, 6, 9, 11, 13-14, 16-19, and 21 in view of Johann and Bibian are recited in the “Claim Rejections – 35 U.S.C. 103” section above.
21.	Applicant’s arguments regarding the rejection of claims 10 and 15 under 35 U.S.C. 103 over Johann (WO 2011132129) in view of Bibian (US 20110296096) and Eagon (US 20140275845) was considered and deemed not persuasive. As discussed above, claim 1 continues to be rejected under Johann in view of Bibian. As a result, continued rejection of claim 10, 15,and 23 in view of Johann, Bibian, and Eagon is articulated in the “Claim Rejections – 35 U.S.C. 103” section above.

Double Patenting
22.	Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.P./Examiner, Art Unit 3791 

/THADDEUS B COX/Primary Examiner, Art Unit 3791